Land, J.
This is a petitory action for the recovery of a slave, and the plaintiffs claim title by virtue of a parol gift purporting to have been made to them on the 19th day of November, 1834, in the county of Amite, in the State of Mississippi, by their grandmother, Mary Thompson.
The title of the grandmother was acquired by purchase from Philip Quigly, the father of the plaintiffs, in the State of Mississippi, where the common law prevails, in the year 1821. The nature and effect of her purchase of the slave must be determined by the law of that State. She was at the time a married woman, and incapable of contracting and acquiring either the possession or own*198ership of personal property independently of her husband. The title acquired to the slave vested absolutely in the husband, in the same manner as if the sale had been made directly to him ; and the grandmother was without capacity, as well as title, to give or donate the slave to the plaintiffs. 1 Blaclcstone, 442, note 42.
The gift of the slave to the plaintiffs was not accompanied by delivery, but was to take effect after the death of the donor, who reserved to herself the use and possession of the slave during the term of her natural life.
Such a donation inter vivos, under our law, is void, and the simple acquiescence of the husband will not be considered here as giving validity and effect to the parol gift of the slave, by his wife, to the plaintiffs, as against the claims of third parties.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court bo reversed, and that the verdict of the jury be set aside. And it is now ordered, adjudged and decreed, that there bo judgment in favor of the defendant, with costs in both courts.
Merrick, C. J., declined to sit in this case.